DETAILED ACTION
1.	The Amendment filed 03/08/2021 has been entered. Claims 1-5 & 10-23 in the application remain pending and are currently being examined. Claims 1 & 5 were amended. Claims 6-9 were cancelled. Claims 11-23 are new.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 12/08/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions

4.	Applicant's election was filed on 11/02/2020 without traverse of species I-1 & II-1, claims 1-2, 4 & 6-10. Newly submitted claims 15-23 are directed to inventions that are independent or distinct from the invention of group I, species I-1 & II-1originally claimed for the following reasons: 
Group I, Claims 1-5 & 10-14, drawn to a system for lining an inner surface of a tubular, comprising an injecting head configured to inject a polymer into an annular space defined by an outer surface of the injecting head and an inner surface of the tubular, the system being configured to move the injecting head relative to the tubular while polymer is being injected to leave a layer of the polymer having an outer surface defined by the inner surface of the tubular and an inner surface contoured in a profile  and a temperature altering head disposed with the injecting head and configured to solidify portions of the polymer before the injection head is moved out of contact with the portion of the polymer.
Group II, Claims 15-19, drawn to a system for lining an inner surface of a tubular, comprising an injecting head configured to inject a polymer into an annular space defined by an outer surface of the injecting head and an inner surface of the tubular having a helical contour, the system being configured to move the injecting head relative to the tubular while polymer is being injected to leave a layer of the polymer having an outer surface defined by the inner surface of the tubular and an inner surface contoured in a profile defined by the outer surface of the injecting head; wherein the outer surface of the injecting head is complementary to the inner surface of the tubular.
Group III, Claims 20-23, drawn to a system for lining an inner surface of a tubular, comprising an injecting head configured to inject a polymer into an annular space defined by a helically contoured outer surface of the injecting head and an inner surface of the tubular, the system being configured to move the injecting head relative to the tubular while polymer is being injected to leave a layer of the polymer having an outer surface defined by the inner surface of the tubular and an inner surface having a helical contour defined by the helically contoured outer surface of the injecting head.
Thus a prior art that satisfies the limitations of claim 1 would not necessarily satisfy the limitations of claims 15 & 20, as all of them contain different combinations of structural components with different functional limitations. Thus, regardless of the 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, newly submitted claims 15-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted 03/08/2021 is being considered by the examiner.

Claim Rejections
6.	The claim rejections under 35 U.S.C. 112(b), of claim 3 are withdrawn per amendments of claim 3.

7.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Weisenberg (US 7,867,558 B1) of claims 6-9 are withdrawn per cancellation of claims 6-9.

Claim Rejections - 35 USC § 112
8.	Claim 1-5 & 10-14 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 1, lines 9-10 recite the limitation “the injection head”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the injection head” as “the injecting head” recited in line 2. To correct this problem, amend lines 9-10 to recite “the injecting head”.
As regards to	 claim 1, line 10 recites the limitation “the portion”, however line 9 recites “portions”, thus it is unclear which portion of the portions is being referenced. For examination purposes, examiner is interpreting “the portion” as “the portions” recited in line 9. To correct this problem, amend line 10 to recite “the portions”.
Claims 2-5 & 10-14 are rejected at least based on their dependency from claim 1.

	
Claim Rejections - 35 USC § 102
9.	Claims 1-5 & 10-14 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Weisenberg (US 7,867,558 B1) hereinafter Weisenberg.
Regarding claim 1, the recitation “polymer”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Weisenberg since Weisenberg meets all the structural elements of the claim and is capable of dispensing a polymer, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 1, Weisenberg discloses an apparatus for lining an inner surface of a tubular pipe (abs; fig 1), comprising: an spray head assembly 120 configured to inject a polymer into an annular space defined by an outer surface of the spray head assembly 120 and an inner surface of the tubular pipe 200 (an annular space is inherently formed in the air space between the spray head assembly 120 and the inner surface of the tubular pipe 200), the apparatus being configured to move the spray head assembly 120 relative to the tubular pipe 200 while polymer is being injected (the apparatus can be track driven (self-propelled) through the pipes as the liner is applied by spraying through one or more of the nozzle orifices [col 3, ln 61-63; fig 1-2]), to leave a layer of the polymer having an outer surface defined by the inner surface of 
Regarding claim 2, the recitation “polymer”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Weisenberg since Weisenberg meets all the structural elements of the claim and is capable of dispensing a polymer, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 2, Weisenberg discloses an apparatus (abs; fig 1), wherein the outer surface of the spray head assembly 120 is spraying on a helical surface of the tubular pipe 200 such that the profile of the inner surface of the injected polymer is helical (col 5, ln 24-58; fig 1). 
As regards to claim 3, Weisenberg discloses an apparatus (abs; fig 1), wherein the outer surface of the spray head assembly 120 is contoured and is complementary to an inner surface of the tubular pipe 200 (no specific contour is required nor is how said contour correlates to the shape of the injecting head or pipe such that it is defined thereby. Thus, a contour such as that produced by the action of the nozzles on 
As regards to claim 4, Weisenberg discloses an apparatus (abs; fig 1), wherein the apparatus is configured to move the spray head assembly 120 longitudinally relative to the tubular pipe 200 (the apparatus can be track driven (self-propelled) through the pipes as the liner is applied by spraying through one or more of the nozzle orifices) (col 3, ln 61-63). 
As regards to claim 5, Weisenberg discloses an apparatus (abs; fig 1), wherein the apparatus is configured to move the spray head assembly 120 360° rotationally relative to the tubular pipe 200 (col 5, ln 24-58; fig 1). 
Regarding claim 10, the recitation “polymer layer forms a stator for a mud motor”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Weisenberg since Weisenberg meets all the structural elements of the claim and is capable of dispensing a polymer layer that forms a stator for a mud motor, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 10, Weisenberg discloses an apparatus (abs; fig 1), wherein the tubular pipe 200 with the polymer layer is capable of form a stator for a mud motor (abs; col 2, ln 30-45; col 3, ln 26-47; col 5, ln 24-58; col 6, ln 25-47; fig 1).
As regards to claim 11, Weisenberg discloses an apparatus (abs; fig 1), wherein the spray head assembly 120 is non-circular (see fig 1-2, piston and cylinder arrangement 122 and nozzles 121, 123, form protrusions on each side of the spray head assembly 120 making it non-circular) (col 4, ln 22-col 6, ln 27; fig 1-2).
As regards to claim 12, Weisenberg discloses an apparatus (abs; fig 1), wherein the spray head assembly 120 is configured to fully fill the annular space defined by an outer surface of the spray head assembly 120 and an inner surface of the tubular pipe 200 with a polymer spray (abs; col 4, ln 22-col 6, ln 27; fig 1-2).
Regarding claim 13, the recitation “lubricant”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Weisenberg since Weisenberg meets all the structural elements of the claim and is capable of dispensing a lubricant, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 13, Weisenberg discloses an apparatus (abs; fig 1), further comprising an orifice 130 within nozzle 121 included in the spray head assembly 120, the orifice 130 within nozzle 121 capable of injecting a lubricant (abs; col 4, ln 22-col 6, ln 27; fig 1-2).
Regarding claim 14, the recitation “adhesive”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Weisenberg since Weisenberg meets all the structural elements of the claim and is capable of dispensing an adhesive, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 14, Weisenberg discloses an apparatus (abs; fig 1), further comprising an orifice 130 within nozzle 123 included in the spray head assembly 120, the orifice 130 within nozzle 123 capable of applying an adhesive to the inner surface of the tubular pipe 20 (abs; col 4, ln 22-col 6, ln 27; fig 1-2).

Response to Arguments
10.	Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Claim 1 now requires "and a temperature altering head disposed with the injecting head and configured to solidify portions of the polymer before the injection head is moved out of contact with the portion of the polymer". There is no structure in Weisenberg that teaches such a feature and accordingly, the claim is distinguished over Weisenberg. 
(b) Each of the claims dependent upon claim 1 add further limitations that can themselves be distinguished from Weisenberg but are also patentable simply for being dependent upon an allowable independent claim.
(c) New claims 15-23.

11.	In response to applicant’s arguments, please consider the following comments.
(a) Weisenberg discloses “The liner comprises a mixture of isocyanate and amine resin mixed between 140°F and 170°F. The components may be heated within the spray device up through and including the spray nozzle. The liner components are supplied through the umbilical through two separate hoses. In one embodiment the liner components are maintained apart until immediately before conveyance to the spray orifice.” (col 6, ln 25-31).
Thus, it is the Primary Examiner’s position that the spray head assembly 120 itself anticipates the limitation requiring a temperature altering head disposed within the spray head assembly 120 (i.e., they are one and the same) and altering the temperature of the injected polymer or portions thereof before the spray head assembly 120 is moved out of contact with the portions of the polymer with the temperature altering head as there is no requirement in the claim requiring the two heads to be separate and 
(b) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 2-5 & 10-14 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively. 
(c) New claims 15-23 are withdrawn from consideration as being directed to a non-elected invention. See Election/Restrictions above.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717